Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
Applicants’ arguments/remarks filed 9 May 2022 are acknowledged.  Claims 1, 3, 5-11, and 13-29 are currently pending. Claims 18-29 were previously withdrawn.  Claims 2, 4, and 12 are cancelled.  Claims 1, 3, 6, 11, and 14 are amended.   Claims 1, 3, 5-11, and 13-17 are examined on the merits within.

Withdrawn Rejections
2.	Applicants’ arguments, filed 9 May 2022, with respect to the 35 U.S.C. 112(b) Rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) Rejection of claims 6 and 14 has been withdrawn. The 35 U.S.C. 102(a)(1) Rejection over Jensen et al. has been withdrawn in view of the claim amendments.  

Modified Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 5-11, and 13-17 is/are rejected under 35 U.S.C. 103 as obvious over Jensen et al. (U.S. Patent Application Publication No. 2014/0079785).
	Regarding instant claims 1, Jensen et al. teach a composition comprising vitamin D derivatives incorporated as a solid solution or dispersion in lipid nanoparticles.  See abstract.  
	Regarding instant claims 3, 9, and 11-12, Jensen et al. teach Vitamin D as the active ingredient, and lipid nanoparticles comprising a first lipid and second lipid wherein the second lipid is medium chain triglycerides such a capryl/capric triglycerides.  See paragraph [0071].  The first lipid is cholesterol.  See abstract.  Surfactants include lecithin and polysorbate 80.  See paragraph [0082].  The composition includes water, a carrier.  See Examples.
	Regarding instant claims 5 and 13, the second lipid is in oil form. See abstract.
	Regarding instant claims 6 and 14, the medium chain triglyceride includes capryl/capric triglycerides (i.e., C8 and C10).  See paragraph [0071].
	Regarding instant claims 7 and 15, Jensen et al. teach antibiotics such as Fucidin, clindamycin, erythromycin, and tetracycline.  See paragraph [0009]. Tetracyclines are originally derived from natural products as evidenced by Tariq et al.  In the alternative, it would have been well within the purview of the skilled artisan as of the effective filing date to substitute one known antibiotic for another, i.e., natural versus synthetic versus semi-synthetic, since they are functional equivalents. 
	Regarding instant claim 10, the nanoparticles range from 10-800 nm.  See paragraph [0025].
	Regarding instant claim 17, the composition is a sprayable formulation.  See paragraph [0044].
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to modify the amounts of each ingredient to optimize the formulation to achieve the desired effect.
	
Response to Arguments
	Applicants’ arguments filed 9 May 2022 have been fully considered but they are not persuasive.
5.	Applicants argued, “The composition of the present invention is not a treatment for a disease but a supplement. Jensen does not disclose the vitamin D derivative being cholecalciferol. The only nanoparticles made with the vitamin D derivative were 100-500 nm.”
	In response to applicants’ arguments, Jensen teaches the same combination of ingredients and thus would function in the same manner, i.e., as a supplement. With regards to the particle size, the prior art is analyzed as a whole, not just the preferred embodiments or examples.  The prior art specifically teaches that the particle size of the lipid nanoparticles is in the range of 10 to 800 nm which overlaps the claimed range.  See paragraph [0025]. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Jensen is directed to a Vitamin D derivative or analogue.  Thus, it would have been well within the purview of the skilled artisan as of the effective filing date of the invention to use Vitamin D3, a commonly known form of Vitamin D, as the Vitamin D derivative.  
	Thus this rejection is maintained. 
Conclusion
6.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615